Citation Nr: 1519135	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for prostate cancer and erectile dysfunction, both of which he claims were caused by his exposure to herbicides while stationed at U-Tapao Royal Thai Air Force Base (RTAFB) and during a layover in the Republic of Vietnam at the conclusion of his service in Thailand.    He has alternatively asserted that his prostate cancer caused his erectile dysfunction.  The Board finds that additional development is necessary prior to adjudication of the claims.

The VBA Adjudication Manual, M21-1MR, provides development procedures     for claims for herbicide exposure in Thailand for those Veterans who served at certain RTAFBs, including at U-Tapao.  See M21-1MR.IV.ii.2.c.10.q.  Although the Veteran is not shown to have served as a security policeman, patrol dog handler, or military police, he has asserted that he believes he was exposed to herbicides  that originated from the perimeter of his base.  The Veteran has reported that his barracks, or "module," was located next to the perimeter of the base, and that he and his fellow service members frequently spent their leisure time in the defoliated area between their living quarters and the perimeter fence.  He has also stated that he crossed the drainage ditches on the base at least once daily in order to reach his duty station, and that the areas around those ditches were also defoliated.  

The M21-1MR provides that, for a claim such as the Veteran's, which is based on general herbicide use within the bases or around the perimeters, if the Veteran has provided sufficient information regarding the approximate dates, location, and nature of his or her alleged exposure, the case should be referred to the U.S. Army Joint Services Records Research Center (JSRRC) for verification, unless a claim is inherently incredible or clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim.  Although the RO issued a Memorandum in April 2013 concerning the lack of information required to verify exposure to Agent Orange, such memorandum was based on verifying exposure in Vietnam, not Thailand.  

As noted, the Veteran has also reported that he "spent time" in the Republic of Vietnam during service, when his aircraft landed in Saigon on its return trip from Thailand.  His personnel records reflect that his tour of duty in Thailand ended in December 1970.  On remand, the Veteran should be asked to provide additional details regarding his reported layover in Saigon in approximately December 1970.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information regarding his reported layover in Saigon at the end of his tour of duty in Thailand, including the specific dates and length of the layover and his activities during the layover.  If sufficient information is provided, attempt to verify through official channels that flights from Thailand often stopped for a layover in Saigon during the period in question.

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

2.  If sufficient information has been provided, submit a request to JSRRC to attempt to verify the Veteran's claimed exposure to herbicides in Thailand, in accordance with M21-MR.IV.ii.2.c.10.q and r.  The Veteran has specifically reported being exposed to herbicides at        U-Tapao RTAFB where he was stationed from December 1969 to December 1970, due to his living quarters and      a nearby area the service members used for recreation being located near the perimeter of the base.  He has also reported crossing drainage ditches on the base at least once daily in order to reach his duty station, and has indicated that the areas around those ditches were also defoliated.  If additional information is needed to submit a request to JSRRC, such should be requested from the Veteran.

All responses received should be documented in the claims file, and the Veteran and his representative notified of any negative response.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits 
sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to  respond thereto.  The case should then be returned to     the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




